DETAILED ACTION
This action is in response to Application No. 17/357,686 originally filed 06/24/2021. The amendment presented on 07/26/2022 which provides amendments to claim 1 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of 06/01/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 16 are allowed.
Further depending claims 2-15 and 17-20 are allowable based on their dependence from an allowable base claim.
	The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features as recited in independent claim 1 and 16. Claim 1 is directed the structure as seen by Figure 2.  Referring to Fig. 2 of the present patent application reproduced below, when determining a fault, in a state where two data lines (for example, D[1], D[2]) are connected by the connection circuit 222, the selecting circuit 212, which is shown as MUX in Fig. 2, selects any one of the  two data lines and connects it to the ADC 214. This connection allows the control circuit 216 to detect any fault in the first data line D[1] or the second data line D[2]. Claim 16 is directed to the embodiments as seen in Figure 8-9 and their corresponding paragraphs. Specifically, none of the prior arts of record fairly suggest providing outputs of the channels to a comparator which area also provided with the reference voltage by the gamma voltage circuits for determining if a fault has occurred in the channel line. The most relevant prior art of record, namely, Ando U.S. Patent Application Publication No. 2008/0180588 A1 and Shin et al. U.S. Patent Application Publication No. 2016/0379548 A1 or any other art of record does not fairly suggest either alone or in combination the features as now recited in the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626